DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are obvious variants.
Instant Application
U.S. Patent No. 10,599,698
Claim 1:

A method comprising: 

extracting, by a computer processor of a computing system from event data comprising time stamped artifacts generated during activities performed by a user, attributes associated with said activities performed by said user; 






identifying, by said computer processor, key information comprising logical group attributes associated with each logical group of logical groups of related activities with respect to said activities performed by said user; 

evaluating, by said computer processor executing a sentiment analysis with respect to said event data and communications of said user, said user; 

ranking, by said computer processor based on results of said evaluating, said logical groups of related activities, wherein said ranking comprises: 

performing a ranking process with respect to said logical groups of related activities in terms of relevance in response to a specified prompt from an application being completed, wherein said specified prompt is a selected from the group consisting of a request to describe a logical group with a high customer satisfaction, a request to describe a leader role, and a request to describe a work function using a specified scripting language; and 

matching user activities of said user with information specified in a template via executing similarity 


presenting, by said computer processor to said user said logical groups of related activities according to results of said ranking; and 

generating, by said computer processor based on said ranking, an engagement summary associated with said user and said logical groups of related activities.


A method comprising: 

extracting, by a computer processor of a computing system from event data comprising time stamped artifacts generated during activities performed by a user, attributes associated with said activities performed by said user;  

segmenting, by said computer processor based on said attributes, said event data into logical groups of related activities associated with said activities performed by said user;  

identifying, by said computer processor, key information comprising logical group attributes associated with each logical group of said logical groups of related activities with respect to said activities performed by said user;  

evaluating, by said computer processor executing a sentiment analysis with respect to said event data and communications of said user, said user;  

ranking, by said computer processor based on results of said evaluating, said logical groups of related activities, wherein said ranking comprises: 

performing a ranking process with respect to said logical groups of related activities in terms of relevance in response to a specified prompt from an application being completed, wherein said specified prompt is a selected from the group consisting of a request to describe a logical group with a high customer satisfaction, a request to describe a leader role, and a request to describe a work function using a specified scripting language;  and 

matching user activities of said user with information specified in a template via executing similarity 

presenting, by said computer processor to said user said logical groups of related activities according to results of said ranking;  and 

generating, by said computer processor based on said ranking, an engagement summary associated with said user and said logical groups of related activities.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " segmenting, by said computer processor based on said attributes, said event data into logical groups of related activities associated with said activities performed by said user " of claims 1-20 of U.S. Patent No. 10,599,698 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter, contingent on overcoming the double patenting rejection above:  The primary reason for the pending allowance of claims 1, 9, and 16, contingent on overcoming the double patenting rejection above, is the inclusion of limitation(s) “performing a ranking process with respect to said logical groups of related activities in terms 
Claims 2-8, 10-15, and 17-20 depend from claims 1, 9, and 16, respectively, and would be allowable for the same reasons as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161